DETAILED ACTION
Claims 1-20 were subjected to restriction requirement mailed on 10/05/2022.
Applicants filed a response, and elected Group I and species (a), claims 1-2, 4 and 6-9, and withdrew claims 3, 5 and 10-20, with traverse on 12/01/2022.
Claims 1-20 are pending, and claims 3, 5 and 10-20 are withdrawn after consideration.
Claims 1-2, 4 and 6-9 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-2, 4 and 6-9 in the reply filed on 12/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 5 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2022.


Claim Objections
Claims 1, 6 and 8-9 are objected to because of the following informalities:  
Claim 1, line 1, it is suggested to amend “the formula” to “a formula”.
Claim 6, line 1, it is suggested to amend “the formula” to “a formula”.
Claim 6, line 2, it is suggested to amend “the x-ray” to “an x-ray”.
Each line 1 of claims 8-9, line 1, it is suggested to amend “XRD” to “x-ray diffraction (XRD)”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.
Claim 6 recites, “A compound having the formula MoO2Cl2 in crystalline form and having the x-ray crystallographic structure as shown in FIG. 1.” (emphasis added).  However, it is unclear what is included or excluded by the claim language, given the claimed x ray crystallographic structure refers to “FIG. 1”.  As set forth 2173.05(s), 

“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parteFressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”

Further, it is noted that the x ray crystallographic structure shown in FIG. 1 could be described in words, specifically in page 4, line 22 to page 5, line 4 of specification, which discloses,
“In another embodiment, the crystalline form of the compound of the formula MoO2Cl2 possesses a crystal structure as depicted in Figure 1; this crystalline form of MoO2Cl2 is anhydrous. In another embodiment, the crystalline form of the compound of the formula MoO2Cl2 possesses an orthorhombic crystal system, and unit cell dimensions of about 

a = 13.552(5) Å    α= 90° 
b = 5.456(2) Å    β= 90° 
c = 5.508(2) Å    γ= 90°. 

The approximate bond lengths in the crystalline form of the compound of the formula 
MoO2Cl2 have been determined to be as follows: 

Mo--Cl         2.278(2) A 
Mo--O          1.706(5) - 2.239(5) A 
Cl--Mo--Cl   151.78(7) A 
O--Mo--O     79.08-102.90 A.” 

The examiner interprets claim 6 refers to a compound having a formula MoO2Cl2 in crystalline form and possesses an orthorhombic crystal system. Interpretation is speculative. Clarification is requested.

Regarding dependent claims 7-9, these claims do not remedy the deficiencies of parent claim 6 noted above, and are rejected for the same rationale.

Claim 7, lines 3, recites a list
“a = 13.552(5)   Åα= 90° 
  b = 5.456(2)     Åβ= 90° 
  c = 5.58(2)       Åγ= 90°”, however, it is unclear what the list refers to, i.e., whether the meaning of the numbers in parenthesis refers to a variance, or other denotation; whether Å is the unit for the numerical values of a, b, c respectively; and whether c refers to 5.58 or 5.508 as disclosed in specification, page 5, line 29.  Clarification is requested. 

Claim 9 recites, “The compound of claim 6, which has a powder XRD pattern as depicted in FIG. 5.” (emphasis added).  However, it is unclear what is included or excluded by the claim language, given the claimed powder XRD pattern refers to “FIG. 5”.  As set forth 2173.05(s), 

“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parteFressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”

Further, it is noted that the XRD pattern in FIG. 5 could be described in words, e.g., through the description of the locations of the diffraction peaks.  
The examiner interprets claim 9 refers to the compound of claim 6, which has a diffraction peak at d-scale (Å) of 6.776Å and/or 3.7268Å.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atovmyan et al., The crystal Structure of MoO2Cl2 and WO2I2, Institute of Chemical Physics, Academy of Sciences of the USSR, 1968 (Atovmyan) (provided in IDS received on 02/24/2022).
Regarding claims 1, 2, 4 and 6, Atovmyan discloses single crystals of MoO2Cl2; and WO2Cl2 and MoO2Cl2 are isostructural (i.e., having similar crystal structure) (Atovmyan, page 985, 8th paragraph); and WO2Cl2 crystals are orthorhombic (i.e., MoO2Cl2 would also be orthorhombic) (Atovmyan, page 985, 7th paragraph).


Claims 1-2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volkovicha et al., Behavior of molybdenum in pyrochemical reprocessing: A spectroscopic study of the chlorination of molybdenum and its oxides in chloride melts, Journal of Nuclear Materials, 2003, 323, 93-100 (Volkovicha) (provided in IDS received on 07/08/2020).
Regarding claims 1-2 and 4, Volkovicha discloses oxychloride MoO2Cl2 and the X-ray diffraction pattern (Volkovicha, Abstract); the x-ray diffraction pattern for d(Å): 5.54x, 3.416, 3.615, 3.474, 2.803, 4.592 and 2.292 (subscripts indicate the relative intensity of the peaks, with x identifying the most intense peak) (i.e., MoO2Cl2 of Volkovicha displays distinctive x-ray diffraction peaks and would therefore necessarily be crystalline) (Volkovicha, page 99, right column, 2nd paragraph).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Atovmyan.
Regarding claims 8-9, as applied to claim 6, given that Atovmyan discloses identical compound MoO2Cl2 with similar crystalline structure (i.e., orthorhombic), therefore, it therefore would have been obvious to a person of ordinary skill in the art that the MoO2Cl2 of Atovmyan could meet the claimed limitations of which exhibits a powder XRD pattern with one or more peaks at 12.94, 23.64, 26.10, 39.50, and/or 40.28±0.04 degrees 2-theta and which has a diffraction peak at d-scale (Å) of 6.776Å and/or 3.7268Å.


Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 7, Atovmyan does not disclose or suggest the claimed lattice parameters. On the contrary, Atovmyan disclose the parameters obtained for the elementary cell, a=3.9, b=3.9, c=13.7Å (Atovmyan, page 985, bottom paragraph), which is outside the scope of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732